December 27, 1916. The opinion of the Court was delivered by
This is an action upon a written instrument purporting to be a chattel mortgage or bill of sale, in which judgment is demanded for a deficiency alleged to be due, after applying the proceeds arising from the sale of the property, to a balance claimed by the plaintiff.
The defendant contends that it is not a chattel mortgage, but an optional contract between the vendor and the vendee *Page 241 
wherein the vendor's remedies are set forth in the written instrument, and that the plaintiff, having proceeded against the property, is now estopped from recovering a money judgment.
By way of defense the defendant relies upon the following facts alleged in his answer:
"That after demand by the plaintiff in the spring or early summer of 1913 for the piano and its delivery to the plaintiff, the defendant herein was asked to keep the said piano, subject to delivery to drayman when called for, and defendant consented, and the plaintiff immediately took out insurance on the said piano and left same in the custody of the defendant, subject to call. The defendant then became the agent of the plaintiff, and so held the piano for plaintiff until January, 1915, when the drayman called for the same, and transported the same to the private residence of the plaintiff, that the defendant is informed and believes that the said piano was advertised for sale, and that it was alleged to have been sold at the private residence of the plaintiff, at an unusual hour, with no bidders, and the public not present, and that the so-called sale was not attended by any one save the agent and seller of the plaintiff, who is said to have made one bid at his own sale at or before 9 a. m."
The piano was sold at public outcry for $75, the only bid being made by W.J. Sarratt, who was agent and brother of the plaintiff, and was the auctioneer who sold the property. The plaintiff's family and the auctioneer were the only persons present at the sale.
The defendant contends that the sale was null and void, and that the delivery of the piano to the plaintiff in the spring or summer of 1913 estopped the plaintiff from resorting to any further remedies thereafter.
At the close of the plaintiff's testimony the defendant made a motion for a directed verdict, on the ground that the plaintiff had made an election, under the option contained *Page 242 
in the contract, to take the property back, and not to sue for the contract price. The motion was refused. The jury rendered a verdict in favor of the plaintiff, and the defendant appealed.
The contract (which will be reported) recites that the sum of $325 which the defendant promised to pay was the price of the piano therein mentioned, and that it was to remain the property of the plaintiff until it was paid for in full; that the defendant agreed to forfeit any payments already made if the piano had to be taken back, and would pay the plaintiff the amount of $10 for the use of same in consideration of failure to pay the whole amount. The following provisions are also in the contract:
"The taking of the same back, or claiming the whole purchase money, is at the option of the said S.M. Rice, E.U. And if suit has to be brought for the purchase money, and if failure to collect purchase money, said property to remain said Rice's, with all above mentioned privileges to recover same." "And in order to secure the payment of this note, I do hereby convey unto S.M. Rice, E.U., the following articles of personal property, to wit: The above described piano and * * *.
"But on this special trust, that if I fail to pay the said debt and interest, or any part thereof, on the above specified day or days, then the said S.M. Rice, E.U., or his agent, may seize said property and sell so much as may be necessary, by public auction, for cash, at once, without giving any notice in writing or otherwise, and apply the proceeds of such sale to the expenses of the seizure and sale, also ten per cent. for collector's fee, and then to the discharge of said debt, and interest on same, and pay any surplus to me."
The contract is dated the 2d of May, 1912.
In the case of Blackwell v. Mortgage Co., 65 S.C. 105,43 S.E. 395, the Court used this language:
"If the company had strenuously endeavored to invent a scheme by which it could escape all liability growing out of *Page 243 
the acts of those agents whom necessity compelled it to employ in conducting the business of making loans, we are satisfied that it could not have devised one more nearly accomplishing this purpose."
And in the present case, if the vendor had strenuously endeavored to devise a scheme by which all rights and remedies were to be in his favor, we are satisfied that he could not have invented one more nearly accomplishing this purpose.
The question is not whether the contract must be construed as a mortgage, or as a conditional sale, but whether the vendor is estopped from resorting to the remedy applicable to a mortgage, after resorting to the remedy appropriate to a conditional sale, especially when such action would be prejudicial to the rights of the vendee.
The rule in such cases is thus stated in Am. Process Co. v.Fla. Pressed Brick Co., 56 Fla. 116, 47 So. 942, 16 Ann. Cas. 1054:
"Where property is sold on credit, and the title thereto retained by the vendor, upon a breach of the conditions of the sale the vendor may either treat the sale as absolute, and sue for the price thereof, or he may treat the sale as canceled and recover the property; but the vendor cannot pursue both courses, and the election to pursue either one of two inconsistent remedies may in law operate as an abandonment or a waiver of the other. The vendor may elect between inconsistent remedies, but he may not pursue inconsistent remedies for the enforcement of his property rights."
Again the Court says:
"If the allegations of facts necessary to support one remedy are substantially inconsistent with those necessary to support the other, then the adoption of one remedy waives the right to the other. A party will not be permitted to enforce wholly inconsistent demands respecting the same right. It is not permissible to both approbate and reprobate in asserting the same right in the Courts." *Page 244 
Many decisions are then cited to sustain this proposition.
In a note to that case it is said:
"The recent authorities generally hold that, where property is sold on credit, and the title thereto is retained by the vendor, the latter upon a breach of the conditions of the sale, either may treat the sale as absolute and sue for the price thereof, or may treat the sale as canceled and recover the property."
Numerous authorities are cited to sustain this proposition.
The rule is thus announced in 9 R.C.L. 958:
"The doctrine of election of remedies applies only when there are two or more remedies, all of which exist at the time of election, and which are alternative and inconsistent with each other, and not cumulative, so that after the proper choice of one the other or others are no longer available. This is upon the theory that of several inconsistent remedies the pursuit of one necessarily involves or implies the negation of the others. Whether coexistent remedies are inconsistent is to be determined by a consideration of the relation of the parties, with reference to the right sought to be enforced, as asserted in the pleadings."
It may reasonably be inferred from the testimony that the vendor retook the piano in the spring or early summer of 1913, although he did not actually remove it until January, 1915, and that he intended to exercise his option of "taking the same back or claiming the whole purchase money." If such was his intention, he was estopped thereafter from resorting to the remedy applicable to a mortgage, as such remedies are inconsistent.
Judgment reversed, and new trial granted. *Page 245